DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,094,034. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S Patent No. 11,094,034 ) with obvious wording variations .
Pending Application 17/359,928
US Patent No. 11,094034
1. A method, in a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to cause the at least one processor to implement an automated medical image processing pipeline selection system, and wherein the method comprises:
analyzing, by a medical image analytics subsystem of the automated medical processing pipeline, medical image data to extract first evidence data comprising characteristics of one or more medical images in the medical image data;
analyzing, by a text analytics subsystem of the automated medical processing pipeline, text data associated with the medical image data to extract second evidence data;
applying, by a machine learning model, a machine learning based analysis of both the first evidence data and the second evidence data to deduce at least one characteristic of the medical image data;
selecting, by the machine learning model, a medical image processing pipeline based on results of the machine learning based analysis of the first evidence data and second evidence data; and
processing, by the selected medical image processing pipeline, the medical image data to generate a results output.
1. A method, in a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to cause the at least one processor to implement an automated medical image processing pipeline selection system, and wherein the method comprises:  
analyzing, by a medical image analytics subsystem of the automated medical processing pipeline, the medical image data to extract first evidence data comprising characteristics, of the one or more medical images;
   analyzing, by a text analytics subsystem of the automated medical image processing pipeline selection system, the text data to extract second evidence data;
applying a machine learning analysis of the first evidence data and the second evidence data to deduce at least one characteristic of the medical image data;

selecting a medical image processing pipeline based on the deduced at least one characteristic of the medical image data; and 
processing, by the selected medical image processing pipeline, the medical image data to generate a results output.


Claim 2 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,094,034. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S Patent No. 11,094,034 ) with obvious wording variations .
Pending Application 17/359,928
US Patent No. 11,094034
2. The method of claim 1, wherein the medical image analytics subsystem comprises a metadata parser and analytic subsystem that parses and analyzes metadata associated with the one or more medical images to determine characteristics of the one or more medical images specified in the metadata.
4. The method of claim 1, wherein the medical image analytics subsystem comprises a metadata parser and analytic subsystem that parses and analyzes metadata associated with the one or more medical images to determine first characteristics of the one or more medical images specified in the metadata and extract the first characteristics as part of the first evidence data, wherein the metadata is received along with the one or more medical images and comprises header information having tags specifying one or more of the characteristics of the one or more medical images.


Claim 3 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,094,034. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S Patent No. 11,094,034 ) with obvious wording variations .

Pending Application 17/359,928
US Patent No. 11,094034
3. The method of claim 1, wherein the medical image analytics subsystem comprises medical image analysis logic that analyzes graphical characteristics of the one or more medical images to determine characteristics of the one or more medical images
2. The method of claim 1, wherein the medical image analytics subsystem comprises medical image analysis logic that analyzes graphical characteristics of the one or more medical images to determine second characteristics of the one or more medical images and extract the second characteristics as part of the first evidence data.

Claim 4 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,094,034. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S Patent No. 11,094,034 ) with obvious wording variations.
Pending Application 17/359,928
US Patent No. 11,094034
4. The method of claim 1, wherein the characteristics of the one or more medical images comprise at least one of image dimensionality, image modality, image modality mode, image modality view, imaging body part, imaging anatomical structure, targeted disease, or targeted abnormality. 
3. The method of claim 1, wherein the first evidence data comprising characteristics of the one or more medical images comprises at least one of image dimensionality, image modality, image modality mode, image modality view, imaging body part, imaging anatomical structure, targeted disease, or targeted abnormality.


Claim 5 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,094,034. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S Patent No. 11,094,034 ) with obvious wording variations.

Pending Application 17/359,928
US Patent No. 11,094034
5. The method of claim 1, wherein the text data associated with the medical image data comprises a medical imaging report referencing the one or more medical images.
1. A method . . . comprises:. . ., wherein the text data comprises a medical imaging report referencing the one or more medical images


Claim 8 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,094,034. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S Patent No. 11,094,034 ) with obvious wording variations.
Pending Application 17/359,928
US Patent No. 11,094034
8. The method of claim 1, wherein selecting, by the machine learning model, a medical image processing pipeline based on a machine learning based analysis of the first evidence data and second evidence data comprises automatically generating a new medical image processing pipeline based on the machine learning based analysis, wherein the new medical image processing pipeline comprises a plurality of medical image analysis algorithms selected from a collection of medical image analysis algorithms
 6. The method of claim 1, wherein selecting, by the machine learning model, a medical image processing pipeline based on a machine learning based analysis of the first evidence data comprises automatically generating a new medical image processing pipeline based on the machine learning based analysis, wherein the new medical image processing pipeline comprises a plurality of medical image analysis algorithms selected from a collection of medical image analysis algorithms.


Claim 9 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,094,034. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S Patent No. 11,094,034 ) with obvious wording variations.
Pending Application 17/359,928
US Patent No. 11,094034
9. The method of claim 8, wherein the plurality of medical image analysis algorithms comprise at least one of a segmentation analysis algorithm, a registration analysis algorithm, a classification analysis algorithm, an abnormality detection algorithm, or a disease detection algorithm.
7. The method of claim 6, wherein the plurality of medical image analysis algorithms comprise at least one of a segmentation analysis algorithm, a registration analysis algorithm, a classification analysis algorithm, an abnormality detection algorithm, or a disease detection algorithm.


Claim 10 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,094,034. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S Patent No. 11,094,034 ) with obvious wording variations.
Pending Application 17/359,928
US Patent No. 11,094034
10. method of claim 1, wherein the selected medical image processing pipeline is selected from a collection of medical image processing pipelines, and wherein each medical image processing pipeline comprises a differently configured plurality of medical image analysis algorithms, and wherein, for each of the medical image processing pipelines in the collection of medical image processing pipelines, a corresponding plurality of medical image analysis algorithms comprise at least one of a segmentation analysis algorithm, a registration analysis algorithm, a classification analysis algorithm, an abnormality detection algorithm, or a disease detection algorithm.
9. The method of claim 1, wherein the selected medical image processing pipeline is selected from a collection of medical image processing pipelines, and wherein each medical image processing pipeline comprises a differently configured plurality of medical image analysis algorithms, and wherein, for each of the medical image processing pipelines in the collection of medical image processing pipelines, a corresponding plurality of medical image analysis algorithms comprise at least one of a segmentation analysis algorithm, a registration analysis algorithm, a classification analysis algorithm, an abnormality detection algorithm, or a disease detection algorithm.


Claim 11 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,094,034. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S Patent No. 11,094,034 ) with obvious wording variations.
Pending Application 17/359,928
US Patent No. 11,094034
11. A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a data processing system, causes the data processing system to implement an automated medical image processing pipeline selection system, and wherein the computer readable program further causes the data processing system to:
analyze, by a medical image analytics subsystem of the automated medical processing pipeline, medical image data to extract first evidence data comprising characteristics of one or more medical images in the medical image data;
analyze, by a text analytics subsystem of the automated medical processing pipeline, text data associated with the medical image data to extract second evidence data;
apply, by a machine learning model, a machine learning based analysis of both the first evidence data and the second evidence data to deduce at least one characteristic of the medical image data;
select, by the machine learning model, a medical image processing pipeline based on results of the machine learning based analysis of the first evidence data and second evidence data; and
process, by the selected medical image processing pipeline, the medical image data to generate a results output.
12. A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a data processing system, causes the data processing system to implement an automated medical image processing pipeline selection system, and wherein the computer readable program further causes the data processing system to:
analyze, by a medical image analytics subsystem of the automated medical processing pipeline, the medical image data to extract first evidence data comprising characteristics, of the one or more medical images;
analyze, by a text analytics subsystem of the automated medical image processing pipeline selection system, the text data to extract second evidence data;

applying a machine learning analysis of the first evidence data and the second evidence data to deduce at least one characteristic of the medical image data;

selecting a medical image processing pipeline based on the deduced at least one characteristic of the medical image data;

process, by the selected medical image processing pipeline, the medical image data to generate a results output.



Claim 12 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,094,034. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S Patent No. 11,094,034 ) with obvious wording variations.
Pending Application 17/359,928
US Patent No. 11,094034
12. The computer program product of claim 11, wherein the medical image analytics subsystem comprises a metadata parser and analytic subsystem that parses and analyzes metadata associated with the one or more medical images to determine characteristics of the one or more medical images specified in the metadata.
15. The computer program product of claim 12, wherein the medical image analytics subsystem comprises a metadata parser and analytic subsystem that parses and analyzes metadata associated with the one or more medical images to determine first characteristics of the one or more medical images specified in the metadata 

Claim 13 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,094,034. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S Patent No. 11,094,034 ) with obvious wording variations .

Pending Application 17/359,928
US Patent No. 11,094034
13. The computer program product of claim 11, wherein the medical image analytics subsystem comprises medical image analysis logic that analyzes graphical characteristics of the one or more medical images to determine characteristics of the one or more medical images.
13. The computer program product of claim 12, wherein the medical image analytics subsystem comprises medical image analysis logic that analyzes graphical characteristics of the one or more medical images to determine second characteristics of the one or more medical images 


Claim 14 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,094,034. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S Patent No. 11,094,034 ) with obvious wording variations.
Pending Application 17/359,928
US Patent No. 11,094034
 14. (Original) The computer program product of claim 11, wherein the characteristics of the one or more medical images comprise at least one of image dimensionality, image modality, image modality mode, image modality view, imaging body part, imaging anatomical structure, targeted disease, or targeted abnormality.
14. The computer program product of claim 12, wherein the first evidence data comprising characteristics of the one or more medical images comprises at least one of image dimensionality, image modality, image modality mode, image modality view, imaging body part, imaging anatomical structure, targeted disease, or targeted abnormality.


Claim 15 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,094,034. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S Patent No. 11,094,034 ) with obvious wording variations.

Pending Application 17/359,928
US Patent No. 11,094034
15. The computer program product of claim 11, wherein the text data associated with the medical image data comprises a medical imaging report referencing the one or more medical images.
12. A computer program product comprising. . . wherein the medical image data comprises one or more medical images and corresponding text data, wherein the text data comprises a medical imaging report referencing the one or more medical images.


Claim 18 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,094,034. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S Patent No. 11,094,034 ) with obvious wording variations.
Pending Application 17/359,928
US Patent No. 11,094034
18. The computer program product of claim 11, wherein the computer readable program further causes the data processing system to select, by the machine learning model, a medical image processing pipeline based on a machine learning based analysis of the first evidence data and second evidence data at least by automatically generating a new medical image processing pipeline based on the machine learning based analysis, wherein the new medical image processing pipeline comprises a plurality of medical image analysis algorithms selected from a collection of medical image analysis algorithms.
 16. The computer program product of claim 12, wherein the computer readable program further causes the data processing system to select, by the machine learning model, a medical image processing pipeline based on a machine learning based analysis of the first evidence data at least by automatically generating a new medical image processing pipeline based on the machine learning based analysis, wherein the new medical image processing pipeline comprises a plurality of medical image analysis algorithms selected from a collection of medical image analysis algorithms.


Claim 19 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,094,034. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S Patent No. 11,094,034 ) with obvious wording variations.
Pending Application 17/359,928
US Patent No. 11,094034
19. The computer program product of claim 18, wherein the plurality of medical image analysis algorithms comprise at least one of a segmentation analysis algorithm, a registration analysis algorithm, a classification analysis algorithm, an abnormality detection algorithm, or a disease detection algorithm.
17. The computer program product of claim 16, wherein the plurality of medical image analysis algorithms comprise at least one of a segmentation analysis algorithm, a registration analysis algorithm, a classification analysis algorithm, an abnormality detection algorithm, or a disease detection algorithm.


Claim 20 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,094,034. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S Patent No. 11,094,034 ) with obvious wording variations.
Pending Application 17/359,928
US Patent No. 11,094034
20. A data processing system comprising: at least one processor; and at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to implement an automated medical image processing pipeline selection system, and wherein the instructions further cause the at least one processor to:
analyze, by a medical image analytics subsystem of the automated medical processing pipeline, medical image data to extract first evidence data comprising characteristics of one or more medical images in the medical image data;
analyze, by a text analytics subsystem of the automated medical processing pipeline, text data associated with the medical image data to extract second evidence data;
apply, by a machine learning model, a machine learning based analysis of both the first evidence data and the second evidence data to deduce at least one characteristic of the medical image data,
select, by the machine learning model, a medical image processing pipeline based on results of the machine learning based analysis of the first evidence data and second evidence data; and
 process, by the selected medical image processing pipeline, the medical image data to generate a results output.
19. A data processing system comprising: at least one processor; and at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to implement an automated medical image processing pipeline selection system, and wherein the instructions further cause the at least one processor to:
analyze, by a medical image analytics subsystem of the automated medical processing pipeline, the medical image data to extract first evidence data comprising, of the one or more medical images,

analyze, by a text analytics subsystem of the automated medical image processing pipeline selection system, the text data to extract second evidence data;

applying a machine learning analysis of the first evidence data and the second evidence data to deduce at least one characteristic of the medical image data;

selecting a medical image processing pipeline based on the deduced at least one characteristic of the medical image data; and

 process, by the selected medical image processing pipeline, the medical image data to generate a results output.



Allowable Subject Matter
Claims 6-7 and 16-17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, US Patent No. 11,094034 teaches The method of claim 5, wherein analyzing the text data associated with the medical image data comprises determining, by the text analytics subsystem, whether the second evidence comprises hint text indicating a medical image processing pipeline to select for processing the medical image data (US Patent No. 11,094034 claim 11 in response to the second evidence data comprising hint text indicating a medical image processing pipeline to select for processing the medical image data, the indicated medical image processing pipeline is selected), but does not disclose
 wherein in response to the text data not comprising hint text indicating a medical image processing pipeline to select, the machine learning model selects the medical image processing pipeline based on machine learning based analysis of both the first evidence data and the second evidence data

Claim 7 depends from claim 6.

Regarding claim 16, US Patent No. 11,094034 teaches The computer program product of claim 15, wherein analyzing the text data associated with the medical image data comprises determine, by the text analytics subsystem, whether the second evidence comprises hint text indicating a medical image processing pipeline to select for processing the medical image data (US Patent No. 11,094034 claim 11 in response to the second evidence data comprising hint text indicating a medical image processing pipeline to select for processing the medical image data, the indicated medical image processing pipeline is selected), but does not disclose 
wherein in response to the text data not comprising hint text indicating a medical image processing pipeline to select, the machine learning model selects the medical image processing pipeline based on machine learning based analysis of both the first evidence data and the second evidence data.

Claim 17 depends from claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644